Alan Stuart Graf, OSB # 92317
alanstuartgraf@gmail.com
208 Pine St
Floyd, VA 24091
Telephone: 540-745-2519
Fax: 931-964-3127
Attorneys for Plaintiff



                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



JANET NUNN                                                                    6: 17-CV-00203-SB
               Plaintiff,
                                                                   SUPPLEMENTAL ORDER
               v.                                                FOR EAJA ATTORNEY FEES

Commissioner of Social Security,

             Defendant.




       Based upon the stipulation of the parties, it is hereby ORDERED that Plaintiff is awarded

attorney fees in the amount of $803.12. Subject to any offset allowed under the Treasury Offset

Program, as discussed in Astrue v. Ratliff, 139 S. Ct. 2521 (2010), payment of this award shall

be made payable to Plaintiffs attorney:

Alan Stuart Graf, PC, 208 Pine St., Floyd VA 24091.

       It is so ORDERED.

                    /✓f-
       Dated this _ _ day of November, 2018




Prepared as to form


/s/ Alan Graf
Attorney for Plaintiff




SUPPLEMENTAL ORDER FOR EAJA FEES-I
